Citation Nr: 1015771	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-10 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The Veteran had unverified military service from June 1954 to 
August 1970 and verified military service from August 1970 to 
August 1974. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied a compensable evaluation for the 
Veteran's service-connected bilateral hearing loss.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

First, in December 2009, the Veteran submitted a copy of the 
results of a VA audiological examination from that same 
month, without copies of the other VA records likely 
associated with this consultation.  Consequently, since VA 
has been held to be in constructive possession of VA 
treatment records, the Board finds that it has no alternative 
but to remand this matter so that the RO can obtain all of 
the Veteran's VA treatment records in the possession of the 
VA Medical Center in Mountain Home, Tennessee.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The Board further notes 
that this examination record was also submitted without a 
waiver of the RO's initial consideration of this evidence 
under 38 C.F.R. § 20.1304(c) (2009).  

Additionally, since the VA audiological examination reflects 
that the Veteran's hearing loss has worsened since his last 
comprehensive VA audiological examination in May 2008, the 
Board finds that the Veteran should also be afforded a new VA 
examination to determine the nature and severity of this 
service-connected disability.  The examiner should also 
comment on the effects of the Veteran's hearing loss on his 
occupational functioning and daily activities.  See Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Steps should be taken to obtain all 
of the Veteran's VA treatment records 
in the possession of the VA Medical 
Center in Mountain Home, Tennessee.  

2.  Schedule the Veteran for an 
appropriate audiology examination.  See 
38 C.F.R. § 4.85(a).  The Veteran's 
claims file must be made available to 
the audiologist, and the audiologist 
should indicate in his/her report 
whether or not the claims file was 
reviewed.  

The testing to determine the current 
severity of the Veteran's hearing loss 
should include the use of controlled 
speech discrimination (Maryland CNC) 
and a puretone audiometry test.  The 
examination must be conducted without 
the use of hearing aids.

The examiner should specifically 
comment on the effects of the Veteran's 
hearing loss on occupational 
functioning and daily activities.

A rationale for any opinion expressed 
should be provided.

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

4.  Finally, readjudicate the claim on 
appeal.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



